UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-6509


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

      v.

KIPPER KEN KING,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of South Carolina, at
Spartanburg. Bruce H. Hendricks, District Judge. (7:17-cr-00112-BHH-1)


Submitted: June 24, 2021                                          Decided: June 29, 2021


Before KING and THACKER, Circuit Judges, and TRAXLER, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Kipper Ken King, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Kipper Ken King, a federal prisoner, appeals from the district court’s order denying

his motion for compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A), as amended

by the First Step Act of 2018, Pub. L. No. 115-391, § 603(b)(1), 132 Stat. 5194, 5239.

Upon review of the record, we conclude that the district court did not abuse its discretion

in denying King’s motion. See United States v. High, 997 F.3d 181, 185 (4th Cir. 2021).

Accordingly, we affirm. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                              AFFIRMED




                                            2